ON APPLICATION FOR REHEARING.
I,PER CURIAM.
We grant rehearing for the sole purpose of clarifying whether the actions of the City of New Orleans (“NOPD”) and the Jefferson Parish Sheriffs Office' (“JPSO”) constituted a joint venture. We find that the actions of the NOPD and the JPSO did not constitute a joint venture. The essential elements of a joint venture are the same as a partnership. Thus, a joint venture is deemed to exist when two or more parties combine their property, labor, skill, etc. in the conduct of the venture for joint profit or benefit, with each having some right of control. Kelly v. Boh Bros. Construction Co., Inc., 96-1051 (La.App. 5 Cir. 4/9/97) 694 So.2d 463 (citing Cajun Elec. Power Co-op., Inc. v. McNamara, 452 So.2d 212 (La.App. 1st Cir. 1984)). Upon review of these factors, we find that the actions of the NOPD and JPSO did not constitute a joint venture because the essence of a joint venture is typically for the purpose of pecuniary gain. See Gabriel v. Hobbs, 01-538 (La.App. 4 Cir. 12/19/01), 804 So.2d 853.
|2In all other respects, this Court reaffirms our judgment in the original opinion.
11 ARMSTRONG J., concurs in the result.
I concur in the result reached in the majority opinion.